Citation Nr: 9917299	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder, dysthymia.

2.  Whether an appeal to the Regional Office's denial of the 
veteran's request to reopen a claim of service connection for 
renal disease, to include kidney stones, was timely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky 
which denied the veteran's claims on appeal.


FINDINGS OF FACT

1.  Generalized anxiety disorder, dysthymia, is manifested by 
no more than definite impairment in the veteran's ability to 
establish or maintain effective and wholesome relationships 
with people, and no more than definite industrial impairment. 
In addition, generalized anxiety disorder, dysthymia, 
manifests symptoms no more severe than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

2.  By correspondence dated on July 22, 1996, the RO informed 
the veteran that his claim to reopen a claim of entitlement 
to service connection for renal disease, to include kidney 
stones, had been denied.  

3.  A substantive appeal form written by the veteran's wife 
but not signed by the veteran was received on July 23, 1997.  
A substantive appeal signed by the veteran was not received 
until October 24, 1997, more than one year after the veteran 
was notified of the adverse rating decision.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for generalized anxiety disorder, dysthymia, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130 and Part 4, Diagnostic Code 9400 
(1996) and (1998).

2.  The veteran's substantive appeal was untimely.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Generalized Anxiety Disorder, Dysthymia

The veteran contends that generalized anxiety disorder has 
increased in severity and that it now prevents him from 
taking care of ordinary household duties.  In addition he 
states that he is unable to answer the doorbell or the 
telephone.

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for anxiety neurosis, mild, was granted by 
the RO in March 1946, and a noncompensable evaluation was 
assigned, effective February 1946.  In May 1979, the 
evaluation was increased to 10 percent, effective January 
1979.  In July 1990, the RO again increased the evaluation 
for anxiety neurosis, on this occasion, to 30 percent, 
effective January 1990.  This decision was based primarily on 
a VA psychiatric examination report that noted that the 
veteran avoided others and had feelings of anxiety when in 
public, as well as occasional suicidal ideation and auditory 
hallucinations, with nightmares and intrusive thoughts.  The 
30 percent evaluation has remained in effect.  

A June 1997 VA psychiatric examination report noted that the 
veteran has not received any treatment for his psychiatric 
disability.  The veteran complained of feeling nervous and 
stated that he "shakes on the inside."  He indicated 
further that his numerous chronic physical problems "keep me 
kinda depressed."  The veteran was noted to be retired and 
living with his wife of 38 years.  He enjoyed hobbies such as 
gardening, and he would exercise, read the Bible and the 
newspaper, go to Church, and visit friends and family.  He 
displayed no agitation, irritability or hostility, he was not 
jittery, nervous, hyper-alert or distracted.  His speech was 
normal, and his tone of voice was reasonable.  In describing 
his mood, he stated "sometimes my nerves are not too bad, 
sometimes I feel pretty good," and "I'm happy and I try to 
get along with everybody."  His affect was described as 
appropriate, with no tearfulness or emotional lack of 
control, he denied homicidal or suicidal ideation, psychosis 
or hallucinations, and his thought processes appeared 
reasonably well grounded in reality.  Cognitive testing 
produced answers that were correct, but his processing time 
was very slow and required much encouragement.  The examiner 
concluded that this cognitive slowing was associated with the 
veteran's age.

The examiner provided Axis I diagnoses of life circumstance 
problems, age associated cognitive decline, and history of 
anxiety disorder.  The examiner described the veteran's 
symptoms as negligible.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under the regulations in effect when the appeal arose, a 30 
percent evaluation for generalized anxiety disorder is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  The Board 
notes here that VA's General Counsel has defined definite as 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 percent evaluation 
for generalized anxiety disorder is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9400 (1996).

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including generalized anxiety disorder, as set forth at 61 
Fed. Reg. 52695-52702 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  The July 1996 rating decision was based on the 
regulations extant at the time.  Where the law or regulations 
change while a case is pending, however, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  The RO evaluated the veteran's 
psychiatric disability under the new criteria in a 
Supplemental Statement of the Case, in January 1998.

Subsequent to the change in the regulations, under 38 C.F.R. 
§ 4.132, Diagnostic Code (DC) 9400, a 30 percent evaluation 
is warranted for generalized anxiety disorder resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for generalized anxiety 
disorder resulting in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Following a careful review of all the evidence in the claims 
folder, the Board finds that the preponderance of the 
evidence indicates that generalized anxiety disorder is 
manifested by no more than definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people, and no more than 
definite industrial impairment.  In this regard, the Board 
notes that, while the veteran stated in his substantive 
appeal that he was unable to answer the door or the 
telephone, and had to discontinue his church activities, the 
Board notes that he is still married and living with his 
wife, he enjoys hobbies such as gardening, he exercises, 
reads the Bible and the newspaper, goes to Church and visits 
friends and family.  In addition, he told the VA examiner 
that "I'm happy and I try to get along with everybody." and 
"sometimes my nerves are not too bad, sometimes I feel 
pretty good."  Finally, the examiner described the veteran's 
symptoms as negligible, and did not even diagnose a current 
psychiatric disorder, using instead the term "history of 
anxiety disorder."  These findings are not consistent with 
more than definite industrial and social impairment.

Under the regulatory criteria in effect subsequent to the 
regulatory changes, the preponderance of the evidence 
indicates that the veteran's generalized anxiety disorder 
manifests symptoms no more severe than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  There is no objective evidence of depressed mood, 
indeed, the veteran told the examiner "sometimes my nerves 
are not too bad, sometimes I feel pretty good," and "I'm 
happy and I try to get along with everybody."  Nor is there 
any evidence of suspiciousness, panic attacks, or chronic 
sleep impairment.  While the veteran had some cognitive 
impairment, the examiner specifically attributed this to the 
veteran's age, and not to his psychiatric disorder.  Indeed, 
as noted above, the examiner concluded that the veteran's 
psychiatric symptoms were negligible, and did not even 
diagnose a current psychiatric disorder, using instead the 
term "history of anxiety disorder." 

For these reasons, the Board finds that an evaluation in 
excess of 30 percent is not warranted for generalized anxiety 
disorder, under either the old or the new regulations.  
Accordingly, the veteran's claim is denied.

II.  Timeliness of Substantive Appeal

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either "a properly completed VA Form 1-9, . . . or 
correspondence containing the necessary information."  38 
C.F.R. § 20.202 (1998).  A properly completed VA Form 
includes the signature of the claimant, his representative or 
his guardian.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 371 (1999).  The formal appeal 
permits the appellant to consider the reasons for an adverse 
RO determination, as explained in the SOC, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. 
App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the Substantive 
appeal.  38 C.F.R. § 20.303 (1998).

In a July 1996 rating decision, the RO denied the veteran's 
motion to reopen a previously denied claim of entitlement to 
service connection for renal disease, to include kidney 
stones.  The veteran was notified of this decision by 
correspondence dated July 22, 1996.  In April 1997, the 
veteran filed his NOD to this decision, expressing 
disagreement with the RO's denial to reopen the previously 
denied claim.  An SOC was issued in April 1997.  On July 23, 
1997, VA received a substantive appeal form written by the 
veteran's wife and apparently signed by her.  The veteran had 
not signed the form.  The veteran was notified that the 
appeal form  could not be accepted as a valid Substantive 
appeal.  A Substantive appeal, signed by the veteran's 
service representative, was received by the RO in October, 
1997, more than one year after the notification of the rating 
decision was mailed, and more than sixty days after the SOC 
was issued.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed a timely notice of disagreement to a 
rating decision denying the benefit sought, the RO has issued 
a Statement of the Case and the veteran has then filed a 
timely substantive appeal.  38 U.S.C.A. § 7105; Roy, 5 Vet. 
App. at 554.  A substantive appeal requires the signature of 
the claimant, his representative or his guardian.  See 
Fleshman, 138 F.3d 1429.  The veteran was provided this 
information in the instructions accompanying the substantive 
appeal.  

Without a timely, signed substantive appeal to the Board of 
Veterans' Appeals, this Member may not exercise jurisdiction 
over the claim for service connection.  Accordingly, as 
"jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues," McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993); and as "[a] jurisdictional matter may be 
raised at any stage" of a proceeding, AB v. Brown, 6 Vet. 
App. 35, 37 (1995) quoting Phillips v. General Servs Admin., 
924 F.2d 1577, 1579 (Fed.Cir. 1991), the Board is unable to 
exercise jurisdiction over the issue of entitlement to 
service connection for renal disease, to include kidney 
stones.  Accordingly, the veteran's appeal on the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for renal disease, to 
include kidney stones, is dismissed.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder, dysthymia is denied.

An appeal to the Regional Office's denial of the veteran's 
request to reopen a claim of service connection for renal 
disease, to include kidney stones, was untimely, and the 
claim is dismissed.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

